DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


 Response to Amendment
This Office Action is responsive to the amendment filed on 11 September 2020. As directed by the amendment: Claims 10, 34, and 37 have been amended and Claims 11-15, 19, and 22-24 stand withdrawn. Claims 10-15, 19-24, 34, and 37 currently stand pending in the application. 
The amendments to Claims 10, 34, and 37 are sufficient to overcome the rejections under 35 U.S.C. 112 (pre-AIA ), first and second paragraphs. The failure to comply with the written description requirement and the indefiniteness have been resolved. Accordingly, the rejections under 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, are withdrawn. The amendments are also sufficient to overcome the drawing objections, which are also withdrawn. 


Response to Arguments
Applicant's arguments with respect to the rejections under 35 U.S.C. 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 10, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2010/0004747 to Lin in view of International Application Publication WO 2010/028045 to Laurence et al. (hereinafter, “Laurence”), cited by Applicant in the IDS dated 21 February 2013. 
Lin discloses a two piece intervertebral fusion device (¶17), shown in FIG. 1, consisting of an intervertebral fusion cage (100) comprising an anterior wall having an anterior face having a completely unthreaded recess (101) therein, a posterior wall, a pair of side walls connecting the anterior and posterior walls, an upper surface, a lower surface, and a through hole (102) extending from the upper surface to the lower surface, a substantially V-shaped single staple (10, V-shape cross-section shown in FIG. 1) comprising a first crossbar (majority of the portion inside 101 in FIG. 1) and first and second tynes extending therefrom (tynes include free ends of the staple and small portions inside 101), wherein at least a portion of the first crossbar of the staple is fixed in the recess in the anterior face of the anterior wall, and wherein the first tyne extends above the upper surface of the cage and the second tyne 
Lin is silent as to wherein the first and second tynes extend posteriorly from the first crossbar, wherein each tyne has a distal end having a concave face that faces the cage and a convex face that faces away from the cage, wherein, upon full deployment of the staple, the distal end of each tyne points posteriorly. 
Laurence teaches a two piece intervertebral fusion device (¶85-87, 91), shown in Fig. 11, consisting of an intervertebral fusion cage (410 and 430) comprising an anterior wall (430) having an anterior face (outward facing face of 430 in Fig. 11) having a completely unthreaded recess (425) therein (shown in a similar embodiment in Fig. 10A), a posterior wall (wall of 410 opposite 430), a pair of side walls (long walls of 410) connecting the anterior and posterior walls, an upper surface (upper surface of 410 and 430), a lower surface (lower surface of 410 and 430), and a through hole (96) extending from i.e. rotating the half on the right counterclockwise 180 degrees would result in the same shape and volume of the half on the left; the middle of the staple is along the midline of the cage such that the bisection occurs along the midline at least at this middle point; the staple is approximately halfway between the sidewalls of 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to modify Lin’s staple to have a substantially V-shape such as taught by Laurence, the substantially V-shape formed by tynes extending posteriorly from a crossbar that resides in the recess in the anterior face of the cage, so that the tynes may achieve deeper purchase into the vertebral bodies for greater securement of the device and stabilization of the spine. As taught by Laurence, the staple is substantially V-shaped due to its elongate tynes extending from a common base crossbar, and each tyne has a distal end (in Laurence, the elongate free end including curved corner that joins to portion adjacent the crossbar) having a concave face (inner face of curved corner) that faces the cage and a convex face (outer face of curved corner) that faces away from the cage, wherein, upon full deployment of the staple, the distal end of each tyne points posteriorly for deep and secure insertion into the adjacent vertebrae. The staple as taught by Laurence would be inserted into the recess of Lin’s cage, in the orientation as shown in Lin FIG. 1 that bisects the cage, since Lin discloses that this orientation is suitable for fixation of vertebral bodies using a staple inserted into a cage. Lin contemplates that a staple may be inserted into a cage at non-angled (FIG. 1) and angled (FIG. 7) orientations; the staple as taught by Laurence, which is inserted into Laurence’s cage at an angled orientation, would be applicable to either the non-angled or angled orientations contemplated by Lin since Lin discloses that a similarly structured staple (Lin, 10) may be useful in either orientation. The concave face of the distal end of each . 


Allowable Subject Matter
Claims 34 and 37 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                 

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775